IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-80,561-01


EX PARTE JERRELL BELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1305470-A IN THE 174TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of less
than one gram of cocaine, a state jail felony, and sentenced to 120 days' confinement in the county
jail. He did not appeal his conviction. 
	Applicant contends that he is actually innocent because newly available evidence shows he
did not possess a controlled substance. The State agrees that Applicant is entitled to relief.
	Laboratory testing conducted after Applicant's conviction shows that the substance he
possessed was not a controlled substance. The trial court has determined that the Applicant has
proven by clear and convincing evidence that no reasonable juror would have convicted him in light
of the new evidence. Based on the trial court's findings and conclusions and our own review of the
entire record, we find that  Applicant is entitled to relief. Ex parte Tuley, 109 S.W.3d 388, 392 (Tex.
Crim. App. 2002) (citing Ex parte Elizondo, 947 S.W.2d 202, 207 (Tex. Crim. App. 1996)). 
	Relief is granted. The judgment in Cause Number 1305470 in the 174th Judicial District
Court of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris
County to answer the charges as set out in the indictment. The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.	
Delivered: December 18, 2013
Do Not Publish